UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                     _______________________

                           No. 00-60642
                         Summary Calendar
                     _______________________


                         LEONICE GOODLOE,
                                               Plaintiff-Appellant,

                               versus

     STATE FARM FIRE AND CASUALTY INSURANCE COMPANY, et al.,
                                                      Defendants,

         STATE FARM FIRE AND CASUALTY INSURANCE COMPANY,
                                              Defendant-Appellee.



______________________________________________________________

           Appeal from the United States District Court
        for the Southern District of Mississippi, Jackson
                           3:99-CV-65-BN
_________________________________________________________________
                        September 19, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

          Leonice Goodloe appeals from a final judgment entered for

State Farm Fire and Casualty Insurance Company in this breach of

contract action involving the alleged arson fire of Goodloe’s home.

Finding no error, we affirm.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                      FACTS AND PROCEDURAL HISTORY

            In May 1997, a fire destroyed Leonice Goodloe’s residence

in Canton, Mississippi. Goodloe submitted a proof of loss form and

a claim for $78,585 to her insurance company, State Farm Fire &

Casualty.

            State Farm denied Goodloe’s claim.               For the following

reasons, State Farm concluded that Goodloe had set fire to her

house and had misrepresented or concealed material information

regarding her claim.        First, State Farm’s fire scene investigator,

Ed Morgan of Southeastern Fire Investigations, determined that the

fire was the result of arson.         Morgan considered it suspicious that

there were two potential points of origin: a burner on the stove

and a clothes iron, both of which were left on.                     But the burn

pattern on the iron’s cord suggested that the fire had started near

Goodloe’s bed, several feet from where the iron was located.

Second, the Madison County fire investigator also believed that the

fire had been set deliberately.                 Third, the timing of events

suggested arson.     A fire department official testified that, based

on the damage done to the sheetrock, the fire must have started

around 9:11 a.m. It was undisputed, however, that Goodloe left her

house no earlier than 9:25, that no one else was in the house, and

that   Goodloe     locked    the   door       when   she   left.     Fourth,    an

acquaintance of Goodloe’s, Lavonne McGee, told law enforcement

officials   that    Goodloe     had   approached       McGee’s     boyfriend,   an



                                          2
electrician, and offered him $500 to start a fire that would look

like an accident.        When McGee and her boyfriend declined, Goodloe

said that she could start a fire herself.                      Fifth, State Farm’s

investigation of Goodloe’s finances suggested that Goodloe had a

motive    to    set    the    fire     and    collect   the    insurance      proceeds.

Moreover,      Goodloe       failed    to    disclose   much    of    this    financial

information requested by State Farm.

               In October 1998, Goodloe filed suit in state court for

breach of contract and bad faith refusal to pay a claim.                             State

Farm asserted two affirmative defenses: first, that Goodloe had

intentionally         caused     the    fire;     and   second,       that     she     had

fraudulently      concealed       or    misrepresented        relevant    information

regarding the claim.           State Farm then removed the case to federal

court.

               In November 1999, Goodloe designated Alvin Kirk Rosenhan

as an expert witness on the cause of the fire.                       However, Goodloe

failed to submit Rosenhan’s expert witness report in a timely

manner.     In June 2000, the district court granted State Farm’s

motion    in    limine   to     exclude       Rosenhan’s      testimony      because    of

Goodloe’s failure to comply with the discovery deadlines.

               The district court also granted in part State Farm’s

motion for summary judgment.                First, the district court determined

that there was no genuine issue of material fact as to whether the

fire was set intentionally (an element of State Farm’s affirmative



                                              3
defense of arson).          Without Rosenhan’s report, Goodloe had no

evidence     to   rebut    State   Farm’s       evidence     that   the   fire    was

incendiary in origin.        Second, the district court granted summary

judgment for State Farm on Goodloe’s request for punitive damages.

The court concluded that punitive damages could not be recovered

under Mississippi law because State Farm unquestionably had an

arguable reason for denying Goodloe’s claim.

             On August 16, 2000, the case proceeded to trial on the

remaining contract issues.           The jury returned a special verdict

form, finding that State Farm had proven both of its affirmative

defenses of arson and misrepresentation.                 The district court then

entered a final judgment in favor of State Farm.

                                   DISCUSSION

             Goodloe raises seven issues on appeal. We begin with the

evidentiary issues at the summary judgment stage of the litigation.

See Curtis v. M & S Petroleum, Inc., 174 F.3d 661, 667-68 (5th Cir.

1999) (“We must first review the trial court’s evidentiary rulings

under an abuse of discretion standard. . . .                Then, with the record

defined,     we   must    review   de    novo    the    order   granting       summary

judgment. . . .”).

             First, Goodloe contends that the district court erred in

excluding the testimony of her expert witness, Kirk Rosenhan.                       We

review   a   district      court’s      admission      or   exclusion     of    expert

testimony for an abuse of discretion.                  Moore v. Ashland Chemical



                                          4
Inc., 151 F.3d 269, 274 (5th Cir. 1998)(en banc).               The district

court ruled that Rosenhan’s testimony would be excluded pursuant to

Rule 26 and Local Rule 26.1 because Goodloe had failed to submit

Rosenhan’s expert witness report and other required information

prior to the discovery deadlines.           Goodloe admits that she failed

to present Rosenhan’s report in a timely manner, but she emphasizes

that the report was late due to circumstances beyond her control.

In her response to State Farm’s motion in limine, Goodloe summarily

asserted that Rosenhan’s services were in demand and that he was

busy teaching at Mississippi State University.             As the district

court pointed out, however, Goodloe did not explain in detail why

the report had not been submitted, nor had she asked the court for

an extension. Therefore, the district court concluded that Goodloe

had   not   provided    substantial     justification    for   her   discovery

violation. The district court also concluded that State Farm would

be prejudiced by allowing Rosenhan to testify because the trial

date was quickly approaching.           Considering all these facts, we

cannot say    that     the   district   court   abused   its   discretion   in

excluding Rosenhan’s expert testimony.

            Second, Goodloe contends that the district court abused

its discretion in admitting the expert witness report of State

Farm’s expert during the summary judgment stage of the litigation.

Goodloe argues on appeal that Ed Morgan should not have been

considered an expert in the field of fire origin investigations



                                        5
because State Farm had failed to submit Morgan’s curriculum vitae

and other basic information.              However, Goodloe did not question

Morgan’s qualifications during the summary judgment stage.1 “It is

a well settled rule that a party opposing a summary judgment motion

must inform the trial judge of the reasons, legal or factual, why

summary judgment should not be entered.               If it does not do so, and

loses    the    motion,    it    cannot   raise    such     reasons    on   appeal.”

Liberles v. County of Cook, 709 F.2d 1122, 1126 (7th Cir. 1983),

quoted in Savers Fed. Sav. & Loan Ass’n v. Reetz, 888 F.2d 1497,

1501 (5th       Cir.    1989).     Goodloe’s      belated    attack    on   Morgan’s

qualifications is thus without merit.

               Third, Goodloe contends that the district court erred in

concluding that there was no genuine issue of material fact as to

whether the fire was set intentionally.                   We review de novo the

court’s partial grant of summary judgment based on the evidence

properly before the district court at the time it ruled on the

motion.    Munoz v. Orr, 200 F.3d 291, 300 (5th Cir. 2000).                   State

Farm supported its summary judgment motion with an affidavit from

the county       fire    investigator,     Morgan’s    detailed       investigation

report, and other material -- all of which indicated that the fire

was incendiary in origin.          Goodloe countered with the affidavit of


     1
      On the first day of trial,           Goodloe filed a motion in limine
to exclude Morgan’s testimony on           the grounds that he had not been
properly qualified as an expert.           However, this motion in limine is
irrelevant here because Morgan             was never called to testify at
trial.

                                           6
Kirk    Rosenhan,       her   designated       expert.       But    when   Rosenhan’s

testimony was excluded, Goodloe had no evidence to rebut State

Farm’s       evidence    that    the    fire    had   been    set    intentionally.

Consequently, the district court did not err in granting partial

summary judgment for State Farm on this issue.

               Fourth, Goodloe contends that the district court erred in

accepting State Farm’s evidence that the fire was incendiary.                     The

basis of this argument is unclear, but Goodloe asserts repeatedly

that State Farm’s investigation was “shabby” and “a sham” and that

Morgan’s report is unworthy of credence. However, we find no error

in     the     district       court’s    consideration        of     Morgan’s    fire

investigation report.

               Fifth, Goodloe contends that the district court erred in

granting partial summary judgment on the issue of punitive damages.

Under Mississippi law, punitive damages are not available where an

insurance company has a legitimate or arguable reason for refusing

to pay a claim.         See Life & Cas. Ins. Co. of Tenn. v. Bristow, 529
So. 2d 620, 622 (Miss. 1988).             In this case, the record indicates

that State Farm had several arguable reasons for denying the claim,

including the county fire investigator’s opinion that the fire was

set intentionally, Morgan’s fire investigation report, the evidence

that    Goodloe     concealed      or    misrepresented       relevant      financial

information, and McGee’s accusation that Goodloe was interested in

setting fire to her own house.             Given these arguable reasons for



                                           7
denying the claim, Goodloe’s contention that her request for

punitive damages should have been submitted to the jury is without

merit.

          Sixth, Goodloe contends that the district court erred in

refusing her jury instruction on the calculation of damages.

Because the jury found that State Farm had proved its affirmative

defenses, the jury did not reach the question of damages, and we

have no reason to consider this issue on appeal.

          Seventh,     Goodloe    argues   that   State    Farm    presented

insufficient evidence to support the jury’s finding that Goodloe

had concealed or misrepresented material information.               However,

State Farm was entitled to judgment if the jury found that it had

proved   either   of    its   affirmative     defenses      --    arson   and

misrepresentation.     Because Goodloe has not called into question

the jury’s finding of arson, we need not address the sufficiency of

evidence with respect to the defense of misrepresentation.

                                 CONCLUSION

     The district court committed no reversible error either in its

evidentiary rulings or in its partial grant of summary judgment for

State Farm.   The judgment for State Farm is therefore

                                                          A F F I R M E D .




                                     8